Dissenting Opinion by
Judge Doyle:
I respectfully dissent and would affirm the order of the trial court. The majority view would give greater *437deference to mobilehome parks than to every other type of residential housing, an application and result I believe clearly not intended by our Supreme Court under Surrick v. Zoning Hearing Board of Upper Providence Township, 476 Pa. 182, 382 A.2d 105 (1977) or Fernley v. Board of Supervisors of Schuylkill Township, 509 Pa. 413, 502 A.2d 585 (1985). The essential concept of a PRD is a planned community for all the various types of housing units within the development and I see no reason why mobilehomes in a PRD should be entitled to their own social, recreational and commercial facilities and their own planned activities. See Section 107(14) (definition of a Planned Residential Development) and Section 701 (purposes of a Planned Residential Development) of the Pennsylvania Municipalities Planning Code, Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§10107(14), 10701.
Judge Colins and Judge Palladino join in this dissent.